         Case 5:19-cv-00024-HE Document 33-3 Filed 08/29/19 Page 1 of 3
                                           EXHIBIT 3

                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF OKLAHOMA

USA REGROWTH, LLC,
SARANG, LLC,
CAPITAL CONCEPTS NORTHWEST,
LLC, MYRTLE HILL, LLC,
GHF INVESTMENTS, LLC, and
JLO INVESTMENTS, LLC
                                                    Case No. CIV-19-24-HE
                 Plaintiffs,

v.

MIDAS INVESTMENTS, LLC,
CHAD BLACK, an individual,

                 Defendants.

              DEFENDANTS’ INITIAL DISCLOSURES PURUSANT TO
                FEDERAL RULE OF CIVIL PROCEDURE 26(a)(1)

        Defendants, Midas Investments, LLC and Chad Black (“Defendants”) submit the following

initial disclosures pursuant to Fed. R. Civ. P. 26(a). These disclosures represent a reasonable, good

faith disclosure of the individuals and documents presently known to Defendants. Defendants

reserve the right to supplement or change these disclosures as discovery progresses.

        A. Individuals Likely to Have Discoverable Information

 Name                                 Contact Information                  Subject of Information

 Chad Black                           c/o Defendants counsel               Knowledge of all claims and
                                                                           defenses.

 Brandy Long                          c/o Defendants counsel               Knowledge of the rehabilitation
                                                                           projects.

 Melissa Murphy-Steely                Contact information to be            Knowledge of all the finances
                                      provided.                            relating to the properties at issue.
         Case 5:19-cv-00024-HE Document 33-3 Filed 08/29/19 Page 2 of 3
                                           EXHIBIT 3


       B. Description of Documents

 Description/Category of Document                      Location

 Documents in Defendants’ control and custody          Defendants counsel has custody of the
 relating to 619 NW 34th Street, Oklahoma City,        documents.
 OK 73118

 Documents in Defendants’ control and custody          Defendants counsel has custody of the
 relating to 709 NW 33rd Street, Oklahoma City,        documents.
 OK 73118

 Documents in Defendants’ control and custody          Defendants counsel has custody of the
 relating to 1423 NW 31st Street, Oklahoma City,       documents.
 OK 73118

 Documents in Defendants’ control and custody          Defendants counsel has custody of the
 relating to 2209 NE 9th Street, Moore, OK 73160       documents.


 Documents in Defendants’ control and custody          Defendants counsel has custody of the
 relating to 2550 NW 20th Street, Oklahoma City,       documents.
 OK 73107


       C. Computation of Damages.

       Defendants have not asserted damages.


       D. Insurance Agreement

       Defendants do not have an insurance agreement under which an insurance business may

be liable to satisfy all or part of a possible judgment in the action or to indemnify or reimburse for

payments made to satisfy the judgment.

                                                      RUBENSTEIN & PITTS, PLLC

                                                      /s/ Terry Stokes
                                                      Terry Stokes, OBA #11177
                                                      Emily E. Allan, OBA #33456
                                                      Rubenstein & Pitts, PLLC
                                                      1503 E. 19th Street

                                                  2
      Case 5:19-cv-00024-HE Document 33-3 Filed 08/29/19 Page 3 of 3
                                       EXHIBIT 3

                                                  Edmond, OK 73013
                                                  405.340.1900 / 405.340.1001 (FAX)
                                                  tstokes@oklawpartners.com
                                                  eallan@oklawpartners.com
                                                  Counsel for Defendants



                             CERTIFICATE OF SERVICE

     I hereby certify that on March 26, 2019, I emailed a copy of the above to the following:

Daniel V. Carsey
Kelly C. Comarda
HALL, ESTILL, HARDWICK,
GABLE, GOLDEN & NELSON, P.C.
dcarsey@hallestill.com
kcomrada@hallestill.com
Counsel for Plaintiffs


                                                  /s/ Terry Stokes




                                             3
